Citation Nr: 0825524	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability (a "back disability").

2.  Entitlement to service connection for cervical spine 
disability (a "neck disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In pertinent part, the RO denied a 
claim of service connection for a "back" disability.  As 
reflected by the RO's rating actions, this claim has been 
adjudicated as encompassing the lumbar and cervical spinal 
segments.  For clarification purposes, the Board has 
rephrased the issues listed on the title page.

The Board notes that the veteran requested a Travel Board 
hearing in his June 2002 substantive appeal.  However, he 
cancelled the hearing scheduled for June 2004.  He then 
failed to report for the hearing re-scheduled in September 
2004.  However, the notice regarding the re-scheduled 
September 2004 hearing was not sent to the veteran's correct 
address in Germany.  Subsequently, in December 2005, the 
Board sent a letter to the veteran's correct address in 
Germany asking the veteran to clarify if he wanted another 
hearing.  There has been no response of record from the 
veteran.  Therefore, the hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (scheduling and notice 
of hearings).

In March 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

In June 2008, the veteran requested an extension of time 
until June 15, 2008 to submit additional evidence in support 
of his claim.  The extension of time has expired, and there 
is no outstanding request for an additional extension of 
time.  The Board will proceed accordingly.

The issue of entitlement to service connection for cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbar spine disability, which pre-existed 
service, was permanently aggravated during service.


CONCLUSION OF LAW

Lumbar spine disability, including degenerative joint and 
disc disease, was incurred during active service.  
38 U.S.C.A. §§ 1131, 1132, 1137 (West 2002 & Supp. 2007).  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.309(a).

A veteran who served 6 months or more in Peacetime, as here, 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1132.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

The veteran and his spouse have testified to the veteran's 
pre-service history of low back pain.  However, neither has 
indicated an awareness that a chronic low back disability was 
diagnosed prior to service.  The veteran testified to 
recurrent low back pain during service.  His duties involved 
lifting heavy objects.  He largely self-treated his symptoms 
with salves such as Ben-Gay, but also received B12 shots to 
his low back by his family physician.  He was not aware of a 
specific diagnosis until 1985, when a computed tomography 
(CT) scan reportedly found "[t]wo worn out discs."  He 
denies a significant history of lumbar spine injury.

The veteran's service medical records include his March 1976 
enlistment examination which included his denial of recurrent 
back pain, and indicated a normal clinical evaluation of his 
spine.  

Significantly, on his February 1979 expiration of his term in 
service (ETS) examination, the veteran reported a history of 
recurrent low back pain.  Physical examination, however, did 
not disclose a disability of the spine.

An additional ETS examination in May 1980 included the 
veteran's report of "back pain off & on x 7 yrs."  However, 
physical examination disclosed "no significant finding," 
and he was given a normal clinical evaluation of the spine.

Post-service, the first available medical record consists of 
a September 1995 magnetic resonance imaging (MRI) scan report 
which showed degenerative changes of the lumbar spine and the 
intervertebral discs with moderate protrusion at L4/5 and 
L5/S1.

In April 2007, the veteran underwent a comprehensive VA 
compensation and pension examination.  As reflected in the 
body of the examination report, the examiner extensively 
reviewed the entire claims folder, to include the medical 
records and the statements and testimony provided by the 
veteran and his spouse.  The examiner also obtained 
additional interview information from the veteran.  Following 
examination and radiological studies, the examiner concluded 
that it was "at least as good as not" that a lingering, 
pre-existing 2-level lumbar back condition was aggravated 
during the veteran's service.

The RO has denied the claim on the basis that the April 2007 
examiner's opinion is not substantiated by the medical 
evidence.  Alternatively, citing to LeShore v. Brown, 8 Vet. 
App. 409 (1995), the RO has concluded that the April 2007 
examiner's opinion is not competent evidence in support of 
the claim as the examiner merely transcribed the veteran's 
medical history.  The Board disagrees.

In providing this opinion, the April 2007 examiner cited 
reasons which both supported and spoke against the conclusion 
reached.  Two of the factors which supported service 
incurrence included the documented complaint of a 7-year 
history of back pain in service, and the duties of the 
veteran which were deemed adequate for recurrent lifting 
injuries (mechanical strains) of the lumbar spine during 
frequent, partially very strenuous activities.  Clearly, the 
statement provided by the examiner was based upon an 
application of his medical knowledge to the facts of this 
case.  The principles enunciated in LeShore, therefore, have 
no application in this case.

Quite simply, the April 2007 examiner provided his medical 
judgment that the veteran had a pre-existing lumbar spine 
disability that was permanently aggravated during service.  
The veteran's complaints of back pain are recorded in the 
service medical records, and the Board has no reason to doubt 
the veteran's descriptions of lifting duties in service.  

As explained by the United States Court of Appeals for the 
Federal Circuit in Harris v. West, 203 F.3d 1347, 1350-51 
(Fed. Cir. 2000), a post-service medical opinion based on a 
veteran's lay account of preservice history without 
documented treatment records constitutes competent medical 
evidence.  This is not a case where the medical opinion 
provided appears to be based upon an inaccurate factual 
basis.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(physician's opinion based upon an inaccurate factual premise 
has no probative value).  

As such, the Board finds that the veteran's had a pre-
existing lumbar spine disability that was permanently 
aggravated during service.  The appeal is granted.

ORDER

Service connection for lumbar spine disability, including 
degenerative joint and disc disease, is granted.


REMAND

The Board regrets any further delay in adjudicating this 
claim, but finds that the April 2007 VA compensation and 
pension examination report ordered by the Board in March 2006 
is not adequate for adjudicating the cervical spine 
disability claim.

The April 2007 examiner found that the veteran's degenerative 
condition of the cervical spine was not likely incurred 
during active service.  This opinion was based, in part, upon 
a finding that there was no notation that the veteran had 
cervical complaints during service.  

However, as noted by the Board in the March 2006 remand, the 
veteran's May 1980 ETS examination noted his complaint of a 
clicking sound on lateral movement of his neck.  At that 
time, physical examination disclosed "no significant 
finding," and he was given a normal clinical evaluation of 
the spine.  As a general matter, the Board is not competent 
to determine the medical significance of the in-service 
report of neck "clicking."  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As such, the Board finds that the April 2007 examination 
report must be returned to the examiner for an addendum 
opinion discussing the significance, if any, of the May 1980 
entry recording the veteran's complaint neck clicking.

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims folder to 
the April 2007 examiner and request an 
addendum opinion on the issue of nature 
and etiology of the veteran's current 
cervical spine disability.  

The examiner is asked to discuss the 
significance of the May 1980 ETS 
examination entry wherein the veteran 
reported a clicking sound on lateral 
movement of the neck in providing opinion 
as to whether it is at least as likely as 
not (a 50 percent probability) that the 
current cervical spine disability is 
related to the veteran's period of active 
duty from June 1976 to June 1980.

In the event the April 2007 examiner is 
not available, the RO should forward the 
claims folder to an appropriate examiner 
to provide the opinion requested.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured since 
the March 2008 supplemental statement of 
the case (SSOC).  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
SSOC and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


